Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 2, 2022

                                           No. 04-22-00054-CV

                                            Douglas K. SMITH,
                                                Appellant

                                                       v.

                                            PIONEER BANK,
                                                Appellee

                                                       &

                                           No. 04-22-00056-CV

                                        IN RE Douglas K. SMITH

                                     Original Mandamus Proceeding1

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-24897
                           Honorable Norma Gonzales, Judge Presiding


                             CORRECTED ORDER
       Appellant’s motion for rehearing was due by September 1, 2022, and on that day,
appellant filed a motion requesting a seven-day extension of time. After consideration, we grant
the motion and order appellant to file his motion for rehearing by September 8, 2022.




                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice




1
 This proceeding arises out of Cause No. 2021-CI-24897, styled Douglas K. Smith v. Pioneer Bank, pending in the
57th Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2022.



                                              __________________________________
                                              Michael A. Cruz,
                                              Clerk of Court